Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/302,603 filed on 05/07/2021.
Claims 1-20  are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Continuation
This application is a continuation of U.S. application 15/847,146 (filed 12/19/2017, now U.S. Patent No. 10,157,396), 16/193,500 (filed 11/16/2018, now U.S. Patent No. 10,558,989), 16/737,963 (filed 01/09/2020, now U.S. Patent No. 11,004,098).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11, and 17 are rejected on the ground of nonstatutory double patenting over claim 4 of U.S. Patent No. 10,157,396 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 05/07/2021
Claims of US Pat. No. 10,157,396
1
4
11
4
17
4


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,157,396 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claims 1, 11, and 17 are rejected on the ground of nonstatutory double patenting over claim 18 of U.S. Patent No. 10,558,989 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 05/07/2021
Claims of US Pat. No. 10,558,989
1
18
2
18
3
18


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,558,989 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claims 1-4, 6-8, 10-12, and 14-20 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 6-8, 10 and 15-17 of U.S. Patent No. 11,004,098  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 05/07/2021
Claims of US Pat. No. 11,004,098
1
1
2
6
3
1
4
1
6
8/15
7
1
8
3
10
6
11
8
12
8
14
8
15
15
16
7
17
15
18
16
19
10
20
17


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,004,098 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 10 recites the claim language of “tracking real-time data usage” and “updating the current demand based upon the tracked real-time data usage.”
The first paragraph of 35 U.S.C. 112 (pre-AIA )  or 112(a) (AIA ) requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
In this instance, with respect to the limitations recited in claim 10 for tracking “real-time data usage” and updating current demand based on the tracked “real-time data usage,” although the Specification describes real-time tracking of usage data and modeling current demand based on the usage data, the usage data relates to usage of transaction terminals, service provider equipment, and/or service provider device (Specification at pars. [0066] -  [0068]), but does not relate to any form of actual data usage (e.g., bandwidth usage, network load, memory utilized, etc.), and therefore the claim language referring to “data usage” is not supported by the original disclosure.  More succinctly, the “usage data” described in the Specification is not equivalent to “data usage” limitation recited in claim 10, and such “data usage” is not otherwise described or supported in the originally filed Specification.
Accordingly, there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention.  Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11  is directed to “A device, comprising [a series of method steps].”   However, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  Furthermore, as discussed in MPEP 2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  In this instance, it is unclear what, if any, structural/functional weight is imposed on the device of claim 11 in view of  the non-structural, non-functional, and arguably disembodied nature of the device.  Appropriate correction is required.
Claims 12-16 depend from claim 11 and fail to cure the deficiency noted above, are therefore indefinite for substantially the same reasons as claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10) and non-transitory computer-readable medium are directed to at least one potentially eligible category of subject matter (process and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
Claims 11-15, however, are directed to a device, however the neither the preamble nor the body of the claim recite any physical hardware or structure to render the device as a machine or article of manufacture.  Therefore, under a broadest reasonable interpretation as interpreted in light of the Specification, the claimed devices encompasses a software-per-se embodiment, which does not fall within one of the eligible categories of subject matter set forth in §101.  Therefore, claims 11-15 fail to satisfy Step 1 of the eligibility inquiry.  However, because these claims could be amended to include physical/hardware elements to satisfy Step 1, the claims are further evaluated under Step 2 of the eligibility inquiry.
Dependent claim 16 requires one or more of a transaction terminal or a camera or a sensor, which are interpreted as physical elements (hardware) and therefore render the device of claim 16 as a machine.  Therefore, dependent claim 16 satisfied Step 1 of the subject matter eligibility inquiry.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping by setting forth fundamental economic practices or commercial interactions (demand/capacity planning for a service), and activities falling under the “Mental Processes” abstract idea grouping by reciting activities that can be performed in the human mind via observation, evaluation, judgment, or opinion.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold as follows:
obtaining, by a device, one or more of historical information, service location information, or environmental monitor information that are associated with a service provided by a service location, of a service provider, within a region (The “obtaining” step describes activity falling under a fundamental economic practice or commercial interactions because the obtained information directly pertains to demand/capacity planning for a service; furthermore the “obtaining,” but for the generic device, can be implemented as a mental step because this activity could be performed by human observation, evaluation, judgment, or opinion.  In addition, the “obtaining” is insignificant extra-solution data gathering activity, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
determining, by the device and based on the one or more of the historical information, the service location information, or the environmental monitor information, a current demand associated with the service provided by the service location (The “determining” step describes activity falling under a fundamental economic practice or commercial interactions because the determined information directly pertains to demand/capacity planning for a service; furthermore the “determining,” but for the generic device, can be implemented as a mental step because this activity could be performed by human evaluation, judgment, or opinion);
determining, by the device and based on determining the current demand, one or more characteristics associated with the current demand and a past demand of the service (The “determining” step describes activity falling under a fundamental economic practice or commercial interactions because the determined information directly pertains to demand/capacity planning for a service; furthermore the “determining,” but for the generic device, can be implemented as a mental step because this activity could be performed by human evaluation, judgment, or opinion);
predicting, by the device and using a model associated with the service, a future demand for the service based on the one or more characteristics (The “predicting” step describes activity falling under a fundamental economic practice or commercial interactions because the predicted future demand information directly pertains to demand/capacity planning for a service; furthermore the “predicting,” but for the generic device, can be implemented as a mental step because this activity could be performed by human evaluation, judgment, or opinion); and
performing, by the device and based on the future demand and on a current capacity associated with the service provider providing the service, an action associated with the service (The “performing” step describes activity falling under a fundamental economic practice or commercial interactions because the performed action directly pertains to demand/capacity planning for a service; furthermore the “performing,” but for the generic device, can be implemented as a mental step because this activity could be performed by human evaluation, judgment, or opinion, such as by a human making a decision).
Independent claim 11 and 17 recite similar limitations as those discussed above and are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1/11/17 include a device and non-transitory computer-readable medium.  These elements have been evaluated, but fail to integrate the abstract idea into a practical application.  The computing elements are generic computing elements (an interpretation fully by Fig. 3 and par. [0027] of the Specification) used as tools that serve to tie abstract idea to the judicial exception to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application.  See MPEP 2106.05(f).  Even if the “obtaining” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g)Furthermore, these elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1/11/17 include a device and non-transitory computer-readable medium.  These additional elements encompass generic computing elements used as tools to tie the abstract idea to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which does not amount significantly more than the abstract idea itself.  Applicant’s Specification further supports the finding that the invention relies on, at most, a general purpose computer to implement the invention, describing exemplary devices for implementing the invention that encompass virtually all computing devices under the sun (Specification at pars. [0027] and [0039]-[0045], and Fig. 3:  e.g., “device 210 may include a user device with a communication and/or computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a handheld computer, a gaming device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, etc.), or a similar type of device.”  Accordingly, the generic computing elements do not add significantly more to the abstract idea.  See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  Even if the “obtaining” step is evaluated as an additional element, this step amounts at most to insignificant data gathering activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  
Dependent claims 2-10, 12-16, and 18-20 recite the same abstract idea as recited in the independent claims along with further details of the same abstract ideas noted above in the discussion of the independent claims.  Dependent claim 5 recites the usage of a natural language processing model, the use of NLP is recited at a high level of generality and fails to provide an improvement to the functioning of a computer or to any other technology or technical field, fails to apply the exception with a particular machine, fails to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fails to effect a transformation of a particular article to a different state or thing, and fails ail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Under Step 2B, the “natural language processing model” is well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).  Accordingly, the use of natural language processing to evaluate the received data is insufficient to integrate the judicial exception into a practical application or to add significantly more to the claim.  Dependent claim 6 includes an additional element describing the model as a machine learning model.  However, the use of machine learning for the model is recited at a high level of generality and has not been shown to integrate the claim into a practical application.  Moreover, training a model using machine learning amounts to well-understood, routine, and conventional activity in the art, which does not add significantly more to the claims.  See, e.g., You et al, US 2012/0191531 (par. 37:  “model 514 may comprise, for example, a model obtained using any of a variety of well-known machine learning techniques”).  See also, Chickering et al., US Pat. No. 6,831,663 (col. 9, lines 53-58:  “obtaining a probabilistic model 300, such as by learning or creating one using conventional machine learning techniques”).  Regarding dependent claim 16, the transaction terminal/camera/sensor, although additional elements, are recited at a high level of generality and fail to integrate the abstract idea into a practical application.  In addition, Official Notice is taken that transaction terminals, cameras, or sensors are well-understood, routine, and conventional in the art, and therefore do not add significantly more to the claims.  Similarly, in dependent claim 19, the additional element for to “control one or more machines…to relocate to a particular location” is recited at a high level of generality and fails to integrate the abstract idea into a practical application.  In addition, Official Notice is taken that controlling machines to relocate to a particular location fall under well-understood, routine, and conventional in the art (e.g., autonomous vehicle, UAV, robot), and therefore does not add significantly more to the claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-4 and 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak et al. (US 2013/0246207, hereinafter “Novak”).

Claim 1:  Novak teaches a method (par. 14: embodiments described herein provide that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method), comprising:
obtaining, by a device, one or more of historical information, service location information, or environmental monitor information that are associated with a service provided by a service location, of a service provider, within a region (par. 33: requester management 120 and the provider management 130 can continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date; See also, par. 39: Other examples of outside sources or other stored data (current and/or historic) include weather conditions, news information (e.g., fires, emergency situations), social information (via social networking websites), traffic conditions, flight information from airports and/or airlines; See also, Figs. 5-6 and pars. 17, 64, and 68-70:  teaching computing devices for performing the disclosed functions; e.g., one or more processors; memory and instructions stored on computer-readable mediums);
determining, by the device and based on the one or more of the historical information, the service location information, or the environmental monitor information, a current demand associated with the service provided by the service location (pars. 19, 24, 31-36, 39 and 49:  fulfilling service requests to those in a particular geographic area; system makes a determination of an amount of requesters for a service at a given time in a given location (or region) and an amount of available service providers for providing the service; system 100 can determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service. In some examples, the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service);
determining, by the device and based on determining the current demand, one or more characteristics associated with the current demand and a past demand of the service (pars. 33-35, 39, 49, and Fig. 2:  the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data; continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends));
predicting, by the device and using a model associated with the service, a future demand for the service based on the one or more characteristics (pars. 33 and 39:  predicting future supply and demand for the service; the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands); and
performing, by the device and based on the future demand and on a current capacity associated with the service provider providing the service, an action associated with the service (pars. 19, 24, 33-39, and Figs. 2-4:  e.g., determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service; Based on the determined locations and amount of requesters and the determined locations and amount of available service providers, the price adjustment 150 can apply one or more rules or models 143 in order to determine whether to adjust a price for the service. For example, a model or metric that the price adjustment 150 can use to adjust the price for a service can be based on a utilization parameter; information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands; rules and/or models used by the price adjustment 150 for making dynamic pricing decisions).

Claim 2:  Novak further teaches wherein the current demand is based on one or more of a usage or a rate, associated with the service location providing the service, satisfying a threshold, an event associated with the service, a request from one or both of the service location or the service provider, or a user input on behalf of a consumer of the service (pars. 19 and 50:  system can use data currently received from requesters and service providers and/or data previously collected in order to adjust a price of a service based on real-time conditions. In this manner, the system can dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service; system can also make the determinations based on current conditions (sub-step 214). The current conditions relating to the service requests and service providers can be based on recently received data provided by the requester devices and the provider devices. For example, data is received constantly and/or periodically in real-time (e.g., on the fly) from the requester devices and the provider devices whenever the respective users and service providers operate applications on their devices. If the system is scheduled or configured to adjust prices every five minutes, for example, the can use requester data and provider data received during a prior five minute duration (or prior fifteen minutes or thirty minutes, etc.) to determine current conditions; See also, par. 39: price adjustment 150 can also use data provided by outside sources or other stored data from the system databases 140 to predict, approximate, or determine locations and amount of requesters and locations and amount of available service providers. For example, for different geographic regions, event information (such as location of the event, the time, the date, etc.) can be stored in an event database 140. Event information can be indicative of whether requests can be higher or lower at a certain time period (e.g., a time period before the event begins versus a time period when the event is ongoing)).

Claim 3:  Novak further teaches wherein at least one characteristic, of the one or more characteristics, corresponds to: a time period, a location, or environmental factors (pars. 33-35, 39, 49, and Fig. 2:  the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data; continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends); outside sources or other stored data (current and/or historic) include weather conditions, news information (e.g., fires, emergency situations), social information (via social networking websites), traffic conditions, flight information from airports and/or airlines, etc., or other information that can assist in determining supply and/or demand for the service).

Claims 4/14:  Novak further teaches wherein the past demand is identified or learned by the model (pars. 12, 33-36, 42, 49, and 51: system can also make the determinations based on historical data (stored in a memory resource or database of the system) that is comparable to the given instance in time or time period; can also use historical data 141 that in a more specific manner, for example, by using historical data 141 that corresponds to data received at 9 pm every night for the past month; The price can be adjusted based on one or more rules and/or models. For example, if the system determines that the amount of requesters significantly exceeds the amount of available service providers).

Claim 7:  Novak further teaches wherein the model is trained based on one or more of: consumer profile data relating to one or more prior consumers of the service, service provider data associated with the service provider that has provided the service, or historical information associated with providing the service (pars. 33-36, 39, 42, and 51:  e.g., rules or models database, which store entries corresponding to rules and/or models used by the price adjustment 150 for making dynamic pricing decisions; In other variations, the model can be a supply and demand model that compares the amount of requesters compared to the amount of available service providers; historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date; price adjustment 150 can also use data provided by outside sources or other stored data from the system databases 140 to predict, approximate, or determine locations and amount of requesters and locations and amount of available service providers; the instance in time in which the price was adjusted (date and time) can be paired and stored with the adjustment in price (increased or decreased), the geographic location or area (e.g., a particular city), and the determined amount of requesters and available service providers. The price adjustment 150 can use the stored historical data with the adjusted price information, for example, in order to adjust the price for a service at a later time).

Claim 8:  Novak further teaches wherein the model is trained to: identify one or more trends that indicate the past demand for the service, or estimate a number of times the service is to be provided for a future period of time (pars. 33 , 39, and 49:  predicting future supply and demand for the service; the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands; makes a determination of an amount of requesters for a service at a given time in a given location (or region) and an amount of available service providers for providing the service (step 200). In some examples, the system can make the determinations based on historical data that has been stored and maintained in one or more databases (sub-step 212). For example, data previously provided by requester devices and provider devices can be stored with time/date and/or location information to indicate instances when requesters have requested the service and when service providers were available to satisfy service requests (for a given region or area). The system can make the determinations at a given time by retrieving historical data that is comparable (in time and location) to the given time. In one variation, the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data).

Claim 9:  Novak further teaches wherein the future demand corresponds to: a number of times that the service is to be provided during a future period of time, or a rate at which the service is to be provided during the future period of time (pars. 33 , 39, and 49:  predicting future supply and demand for the service; the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands; makes a determination of an amount of requesters for a service at a given time in a given location (or region) and an amount of available service providers for providing the service (step 200)).

Claim 10:  Novak further teaches tracking real-time data usage associated with the service provider; and updating the current demand based on the real-time data usage (pars. 39 and 56:  e.g., the current location of the available service providers, and select one or more graphics to obtain additional information about the selected available service provider (e.g., where the available service provider is, who the service provider is, what kind of vehicle the service provider is driving, etc.); Event information can be indicative of whether requests can be higher or lower at a certain time period (e.g., a time period before the event begins versus a time period when the event is ongoing), and can be indicative of whether there is a spike in demand for the service relative to the amount of available service providers. In another example, calendar information that indicates holidays, first days of school for a city, voting day, etc., can be used by the price adjustment 150. Other examples of outside sources or other stored data (current and/or historic) include weather conditions, news information (e.g., fires, emergency situations), social information (via social networking websites), traffic conditions, flight information from airports and/or airlines, etc., or other information that can assist in determining supply and/or demand for the service).

Claim 11:  Novak teaches a device (pars. 19-23 and Fig. 1:   FIG. 1 illustrates a system that enables services to be arranged between parties (e.g., arrange transport between a requester for a service and a service provider);  some or all of the components of system 100 can be implemented on client machines, such as through applications that operate on the requesting devices 170 and/or provider devices), comprising:
obtain one or more of historical information, service location information, or environmental monitor information that are associated with a service provided by a service location, of a service provider, within a region (par. 33: requester management 120 and the provider management 130 can continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date; See also, par. 39: Other examples of outside sources or other stored data (current and/or historic) include weather conditions, news information (e.g., fires, emergency situations), social information (via social networking websites), traffic conditions, flight information from airports and/or airlines; See also, Figs. 5-6 and pars. 17, 64, and 68-70:  teaching computing devices for performing the disclosed functions; e.g., one or more processors; memory and instructions stored on computer-readable mediums);
determine, based on the one or more of the historical information, the service location information, or the environmental monitor information, a current demand associated with the service provided by the service location (pars. 19, 24, 31-36, 39 and 49:  fulfilling service requests to those in a particular geographic area; system makes a determination of an amount of requesters for a service at a given time in a given location (or region) and an amount of available service providers for providing the service; system 100 can determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service. In some examples, the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service);
determine, based on determining the current demand, one or more characteristics associated with the current demand and a past demand of the service (pars. 33-35, 39, 49, and Fig. 2:  the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data; continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends));
predict, using a model associated with the service, a future demand for the service based on the one or more characteristics (pars. 33 and 39:  predicting future supply and demand for the service; the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands);
determine, based on real-time service provider information associated with the service location, a current capacity to provide the service (pars. 19, 24-27, 36, 39, and 50:  determine current, up-to-date information about supply and demand conditions; requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time. Similarly, the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time (e.g., this can represent the supply for fulfilling the service); utilization parameter can indicate a percentage (e.g., 70% or 80%) of service providers that are currently performing or providing the service compared to the total number of service providers in the inventory; For example, using the determined amounts and locations, the utilization parameter can indicate that out of a possible 100 service providers in a given area, 80 of them are currently servicing users;   data is received constantly and/or periodically in real-time (e.g., on the fly) from the requester devices and the provider devices whenever the respective users and service providers operate applications on their devices); and
perform, based on the future demand and on the current capacity, an action associated with the service (pars. 19, 24, 33-39, and Figs. 2-4: e.g., determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service; Based on the determined locations and amount of requesters and the determined locations and amount of available service providers, the price adjustment 150 can apply one or more rules or models 143 in order to determine whether to adjust a price for the service. For example, a model or metric that the price adjustment 150 can use to adjust the price for a service can be based on a utilization parameter; information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands; rules and/or models used by the price adjustment 150 for making dynamic pricing decisions).

Claim 12: Novak further teaches wherein the real-time service provider information is received from one or more monitoring devices or one or more service provider devices (paragraphs 19, 24, 27, 31, 50, and Fig. 1: system can use data currently received from requesters and service providers; current conditions relating to the service requests and service providers can be based on recently received data provided by the requester devices and the provider devices. For example, data is received constantly and/or periodically in real-time (e.g., on the fly) from the requester devices and the provider devices whenever the respective users and service providers operate applications on their devices).

Claim 13:  Novak further teaches wherein the one or more processors are further configured to: maintain a schedule associated with service provider services that are providing the services; and identify, based on the schedule, an amount of service provider resources providing the services, wherein the real-time service provider information includes the amount of service provider resources providing the services (par. 33 The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends); See also, par. 35:  if the price adjustment 150 is configured to make an adjustment on a holiday, such as at night at 9 pm on Halloween (October 31), the price adjustment 150 can use historical data 141 that is comparable to previous Halloweens (e.g., data from Halloween for the last three years, or the last five years) that were provided by requesting devices 170 and provider devices 180 around the same time (e.g., night). The price adjustment 150 can also use historical data 141 that in a more specific manner, for example, by using historical data 141 that corresponds to data received at 9 pm every night for the past month).

Claim 15:  Novak further teaches wherein the service location information is obtained from one or more service location monitors (pars. 25, 31, 39, 43, 50, 55, and 68-69:  e.g.,  requester data 111 can include data indicating (i) a requesting device launching an application used for requesting the service, (ii) a requesting device requesting the service using the application (e.g., place an order), (iii) a requesting device closing or shutting down the application, (iv) a current location of a requesting device, (v) a destination or service location requested by a requesting device;  the service application can display a user interface 300 that illustrates the current location of the user (e.g., by using resources of the device, such as a global position system (GPS) of the device); one or more location detection mechanisms (e.g., GPS component) 660;  location data 665 can be determined by the GPS component 660. The location data 665 can provide the current location of the computing device 600 so that it can be used by system 100 (as described in FIG. 1) in arranging the service and in providing adjusted pricing; use data provided by outside sources or other stored data from the system databases 140 to predict, approximate, or determine locations and amount of requesters and locations and amount of available service providers).

Claim 16:  Novak further teaches wherein the one or more service location monitors include at least one of: a transaction terminal that facilitates providing the service, or a camera or a sensor that provides an image or data for identifying a quantity of the transaction terminals at the service location (paragraphs 24, 27, 31, 43, 49-51, and Figs. 1-4:  teaching the use of provider and requester devices that function as service location monitors, and that also facilitate providing the service – e.g., provider data 113 received from the provider devices 180, system 100 can determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service. In some examples, the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time. Similarly, the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time;  device interface 110 can notify one or more provider devices 180 (that qualify as a service provider for fulfilling the order or request) of the service request so that one or more service providers can choose to accept the order).

Claim 17:  Novak teaches a non-transitory computer-readable medium storing instructions (pars. 19-23 and Fig. 1:   FIG. 1 illustrates a system that enables services to be arranged between parties (e.g., arrange transport between a requester for a service and a service provider);  some or all of the components of system 100 can be implemented on client machines, such as through applications that operate on the requesting devices 170 and/or provider devices), the instructions comprising:
one or more instructions that, when executed by one or more processors (paragraphs 17 and 67:  embodiments described herein may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments described herein can be carried and/or executed), cause the one or more processors to
obtain one or more of historical information, service location information, or environmental monitor information that are associated with a service provided by a service location, of a service provider, within a region (par. 33: requester management 120 and the provider management 130 can continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date; See also, par. 39: Other examples of outside sources or other stored data (current and/or historic) include weather conditions, news information (e.g., fires, emergency situations), social information (via social networking websites), traffic conditions, flight information from airports and/or airlines; See also, Figs. 5-6 and pars. 17, 64, and 68-70:  teaching computing devices for performing the disclosed functions; e.g., one or more processors; memory and instructions stored on computer-readable mediums);
determine, based on the one or more of the historical information, the service location information, or the environmental monitor information, a current demand associated with the service provided by the service location (pars. 19, 24, 31-36, 39 and 49:  fulfilling service requests to those in a particular geographic area; system makes a determination of an amount of requesters for a service at a given time in a given location (or region) and an amount of available service providers for providing the service; system 100 can determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service. In some examples, the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service);
determine, based on determining the current demand, one or more characteristics associated with the current demand and a past demand of the service (pars. 33-35, 39, 49, and Fig. 2:  the system can approximate the amount of requesters for the service and the amount of available service providers, and/or predict/forecast the amount of requesters for the service and the amount of available service providers for a future time using the historical data; continually or periodically store requester data 111 and provider data 113, as well as the parsed data 135 to the appropriate system databases 140 so that a historical record can be maintained. The historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends));
predict, using a model associated with the service, a future demand for the service based on the one or more characteristics (pars. 33 and 39:  predicting future supply and demand for the service; the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands);
determine, based on real-time service provider information associated with the service location, a current capacity to provide the service (pars. 19, 24-27, 36, 39, and 50:  determine current, up-to-date information about supply and demand conditions; requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time. Similarly, the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time (e.g., this can represent the supply for fulfilling the service); utilization parameter can indicate a percentage (e.g., 70% or 80%) of service providers that are currently performing or providing the service compared to the total number of service providers in the inventory; For example, using the determined amounts and locations, the utilization parameter can indicate that out of a possible 100 service providers in a given area, 80 of them are currently servicing users;   data is received constantly and/or periodically in real-time (e.g., on the fly) from the requester devices and the provider devices whenever the respective users and service providers operate applications on their devices); and
perform, based on the future demand and on a current capacity associated with the serviced provider providing the service, an action associated with the service (pars. 19, 24, 33-39, and Figs. 2-4: e.g., determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service; Based on the determined locations and amount of requesters and the determined locations and amount of available service providers, the price adjustment 150 can apply one or more rules or models 143 in order to determine whether to adjust a price for the service. For example, a model or metric that the price adjustment 150 can use to adjust the price for a service can be based on a utilization parameter; information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands; rules and/or models used by the price adjustment 150 for making dynamic pricing decisions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claim 5 is rejected under 35 U.S.C. §103 as unpatentable over Novak et al. (US 2013/0246207, hereinafter “Novak”) as applied claim 1 above, and further in view of Daniel et al. (US 2016/0188571, hereinafter “Daniel”).

Claim 5:  Novak does not teach the limitation of claim 5.
Daniel teaches wherein the model includes a natural language processing model to identify key terms, words, or phrases associated with the service (paragraph 38:  association of a token with an entity node 210 may be assigned through machine learning based on user interactions with the social networking service. For instance, users may comment on the GoCo company-such as in messaging conversation or on a page for the company-with sentences such as "Got a great ride from GoCo," "First ride with GoCo went smoothly," and other instances of the word "ride" being used in conjunction with "GoCo," promoting the natural language request system 100 to learn that the GoCo company is associated with the concept of a "ride" as represented by the token "ride.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Novak with Daniel because Daniel’s features are reasonably pertinent to an environment in which resources (service providers) are selected and assigned to provide services (which is a solution with which applicant’s disclosure is concerned), and because Daniel’s natural language processing would serve Novak’s motivation to parse relevant information to obtain business intelligence from outside sources, such as from news information or social information, would be useful for determining supply and/or demand for a service (Novak at paragraph 39); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 is rejected under 35 U.S.C. §103 as unpatentable over Novak et al. (US 2013/0246207, hereinafter “Novak”) as applied claim 1 above, and further in view of Kentley-Klay (US Patent No. 10,459,444, hereinafter “Kentley”).

Claim 6:  Novak teaches a model (as discussed above in the rejection of claim 1), but does not teach the model is a machine learning model.
Kentley teaches wherein the model is a machine learning model (col. 5, lines 16-29:  In some examples, an autonomous vehicle operating at one location and/or under one condition may be configured with an ML model that has a different structure (e.g., different node connections, different type of ML model, differently trained ML model) than an ML model having the same functionality (e.g., also an object classification ML model); See also, col. 2, lines 52-65 and col. 17, lines 31: develop a target and/or experimental ML model;  ML models may include, for example, one or more of an artificial neural network ("ANN"), such as a convolutional neural network ("CNN"); a directed acyclic graph ("DAG") (e.g., where the nodes are organized as a Bayesian network); a support vector machine ("SVM"), etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Novak with Kentley because the references are analogous since they are directed to features for managing the delivery of resources/services based on, inter alia, demand, which is within applicant’s field of endeavor of allocating service provider resources based on capacity to provide the service, and because utilizing Kentley’s machine learning techniques to create and train Novak’s model would provide the expected benefit of an automated mechanism using known mathematical techniques to develop and continuously improve the accuracy of future demand predictions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 and 20 are rejected under 35 U.S.C. §103 as unpatentable over Novak et al. (US 2013/0246207, hereinafter “Novak”) as applied claim 17 above, and further in view of Fan et al. (US 2017/0193625, hereinafter “Fan”).

Claim 18:  Novak further teaches wherein the one or more instructions, that cause the one or more processors to perform the action, further cause the one or more processors to: identify, based on the future demand and the current capacity … (pars. 36-37:  e.g., there is a high number of requester and a low number of available service providers), but does not teach identify… one or more additional service providers that are available to provide the service in the region, wherein performing the action is further based on identifying the region.
Fan teaches one or more additional service providers that are available to provide the service in the region, wherein performing the action is further based on identifying the region (pars. 23-26, 33, 34, 38, 40, and Figs. 7-15:  e.g., system for driver supply control receives an indication of the expected event and determines one or more historical events in response. The one or more historical events comprise events that are similar in one or more respects (e.g., event type, event size, event location, event time, etc.) to the expected event. Data (e.g., the driver demand) from the one or more historical events is used to determine an expected driver demand. One or more incentives are then determined in order to encourage drivers to drive (e.g., based on a model of increased drivers as a function of incentives). In some embodiments, incentives are provided in order to encourage drivers to move from a low demand region to a high demand region; model of incentive effectiveness is used to determine the type and amount of incentives to offer to which potential drivers. In 908, drivers are notified of the one or more incentive. In 910, drivers are dispatched during the expected event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Novak with Fan in order to obtain the benefit of additional resources to meet demand that cannot be met with an initial set of resources; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Novak further teaches wherein the one or more instructions, that cause the one or more processors to perform the action, further cause the one or more processors to: identify one or more potential additional service providers capable of providing the service and not qualified to provide the service (par. 27:  provider data 113 can include data indicating (i) an availability of a service provider, (ii) a current state of a service provider (e.g., currently providing a service, currently idle, out of commission, etc.)), but does not teach transmit qualification information to the one or more potential additional service providers to enable the one or more potential additional service providers to be qualified to provide the service.
Fan teaches transmit qualification information to the one or more potential additional service providers to enable the one or more potential additional service providers to be qualified to provide the service (pars. 23-26, 33, 34, 38, 40, and Figs. 7-15: e.g., In the example shown, in 1300, a notification of an incentive is provided to each associated driver. In 1302, a notification response is determined. In various embodiments, a notification response comprises an opt in, an opt out, an indication to start driving, inaction, or any other appropriate response. In some embodiments, determining a notification response comprises determining a number of drivers that have opted in, a number of drivers that have opted out, a number of drivers that have started driving, or any other appropriate driver incentive statistic. In 1304, it is determined whether fewer than expected positive responses are received. In some embodiments, positive responses comprise opt ins; the process of FIG. 13 is used to determine notification(s)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Novak with Fan in order to garner additional resources to meet demand by identifying and utilizing the services of additional willing and able drivers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. §103 as unpatentable over Novak et al. (US 2013/0246207, hereinafter “Novak”) as applied claim 17 above, and further in view of Beckman et al. (US Pat. No. 9,718,564, hereinafter “Beckman”).

Claim 19:  Novak does not teach the limitation of claim 19. 
Beckman teaches wherein the one or more instructions, that cause the one or more processors to perform the action, further cause the one or more processors to: control one or more machines, of one or more additional service providers, to relocate to a particular location of the region to facilitate providing the service for a future time period (col. 2, lines 54-67; col. 6, line 63 – col. 7, line 36; col. 12, lines 13-31; col. 31, lines 27-62:  describing identifying, automatically controlling, and relocation of unmanned aerial vehicles to particular locations of a region to transport goods/inventory based on predicted demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Novak with Beckman in order to manage/allocate/relocate resources where they are needed in order to facilitate the efficient movement of goods in commerce and maximize utilization of resources; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cloutier et al. (US 2004/0015405):  discloses features for evaluating sales and marketing data to analyze capabilities for future sales activities into an expanded geographic area (at least par. 67).
Vestal et al. (US 2014/0365258):  discloses a job management system for a fleet of autonomous mobile robots, including automatically selecting a resource (mobile robot) to perform jobs based on job location and operations associated therewith in a physical environment such as a laboratory, manufacturing plant, order processing facility, or the like (at least pars. 20-25).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/10/2022